DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites limitations “the first bottom face of the gate electrode contacts the top face of the fist capping layer”, however, and claim 1 recites “the first bottom face being in direct contact with a top face of the electron supply layer, and the second bottom face being in direct contact with a top face of the fist capping layer” (lines 16-17). Thus, according to claim 1, “the first bottom face” is in direct contact with “the electron supply layer”, but not “the fist capping layer” recites in claim 3. It is unclear whether “the first bottom face” recited in claim 3 is intended to relate back to “the first bottom face” (line 16) of claim 1 or to set forth an additional first bottom face.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0019311 to Kamada et al. (hereinafter Kamada) in view of Guidry et al. (US 2020/0273974, hereinafter Guidry) (the reference US 2017/0194474 by Shirota is presented as evidence, hereinafter Shirota).
With respect to claim 1, Kamada discloses a semiconductor device (e.g., HEMT) (Kamada, Figs. 1, 3, ¶0003-¶0004, ¶0025-¶0047, ¶0061-¶0072) comprising:
       an electron transit layer (201) (Kamada, Fig. 3, ¶0030-¶0031);
       an electron supply layer (202) (Kamada, Fig. 3, ¶0030-¶0031) disposed above the electron transit layer (201);
       10a source electrode (203) (Kamada, Fig. 3, ¶0033, ¶0041), a drain electrode (204), and a gate electrode (205/206) (Kamada, Fig. 3, ¶0033, ¶0045), the source electrode (203), the drain electrode (204), and the gate electrode (205/206) being disposed on the electron supply layer (202);
       a first capping layer (214) (Kamada, Fig. 3, ¶0031-¶0032) disposed on the 15electron supply layer (202) between the gate electrode (205/206) and the drain electrode (204); and
       a negative charge generation layer (e.g., 207, an insulating layer having a high electron trap concentration capable to generate negative charge) (Kamada, Fig. 3, ¶0033, ¶0028) disposed on the first capping layer (214), the negative charge generation layer being configured to generate 20a negative charge (e.g., as evidenced by Shirota, ¶0094, negative charges would be generated in the insulating film having trapped charges by applying appropriate voltage to the gate electrode),
       wherein the gate electrode (205/206) includes a base portion (e.g., a portion 205 of the gate electrode in the opening 221 extending through the insulating layer 208) (Kamada, Fig. 3, ¶0033) and an umbrella portion above the base portion, the umbrella portion having an extending portion (206) extending at least more toward the drain electrode (204) than the base portion,
       wherein the negative charge generation layer (207) (Kamada, Fig. 3, ¶0033, ¶0028) is disposed between an end of the extending portion (206) of the umbrella portion and the electron supply layer (202),
       wherein the base portion (205) (Kamada, Fig. 3, ¶0033) has a first bottom face, and
       wherein a space (e.g., insulating layers 208a/208b are formed between the gate portion 206 and the electron trap layer 207) is formed between a bottom surface of the umbrella portion (206) and the negative charge generation layer (207).
Further, Kamada does not specifically disclose that the base portion has a second bottom face, the first bottom face being in direct contact with a top face of the electron supply layer, and the second bottom face being in direct contact with a top face of the first capping layer.
However, Guidry teaches forming a semiconductor device (e.g., III-N HEMT device) (Guidry, Fig. 4D, ¶0031-¶0057) comprising an electron supply layer (e.g., a top barrier layer 15) (Guidry, Fig. 4D, ¶0036, ¶0057) and a first capping layer (16a/17) (Guidry, Fig. 4D, ¶0037, ¶0048) disposed on the 15electron supply layer (15), the gate electrode (23) (Guidry, Fig. 4D, ¶0036, ¶0057) having a first bottom face and a second bottom face, wherein the first bottom face being in direct contact with a top face of the electron supply layer (15), and the second bottom face being in direct contact with a top face of the first capping layer (16a/17). The thickness of the remaining layer (15) (Guidry, Fig. 4D, ¶0057) determines the pinch-of voltage of the 2DEG channel under the contact (23), and the device with stepped capping layer obtains higher breakdown voltages by reducing electric field in the channel (Guidry, Fig. 4D, ¶0010).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kamada by forming the stepped capping layer and the gate contact having a first bottom face and a second bottom face in the recess of the stepped capping layer as taught by Guidry to have the semiconductor device, wherein the base portion has a second bottom face, the first bottom face being in direct contact with a top face of the electron supply layer, and the second bottom face being in direct contact with a top face of the first capping layer in order to provide improved HEMT device with stepped capping layer to shape the channel charge profile near the gate to increase the device breakdown voltage by reducing electric field in the channel (Guidry, ¶0010, ¶0031, ¶0057).
Regarding Claim 3, Kamada in view of Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Kamada discloses the semiconductor device, wherein the first bottom face (e.g., a bottom surface of the portion 205) of the gate electrode contacts the top face (e.g., a top surface of the cap layer 214) of the first capping 5layer (214) between the base portion and the drain electrode (204).
Regarding Claim 5, Kamada in view of Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Kamada discloses the semiconductor device, wherein a thickness of a portion of the first capping layer (214) (Kamada, Fig. 3, ¶0031) is 10 nm that is more than 6 nm, the portion being disposed between the end of the extending 25portion of the umbrella portion (206) and the electron supply layer (202).
Regarding Claim 9, Kamada in view of Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Kamada does not specifically disclose that the negative charge generation layer includes a composition having an excess of anionic elements or elements with high electronegativity relative to a stoichiometric 25composition thereof. However, Kamada teaches the negative charge generation layer (207) (Kamada, Fig. 3, ¶0033, ¶0034) comprising an insulating film that includes a composition (e.g., Al(OH)x) having a specific number of oxygen atoms in the insulating film such that  the insulating film has a high electron trap concentration to effectively reduce the threshold voltage variation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kamada/Guidry by adjusting a number of oxygen atoms in the insulating film as taught by Kamada, wherein the insulating film has high electron trap concentration and capable of generating negative charges to have the semiconductor device, wherein the negative charge generation layer includes a composition having an excess of anionic elements or elements with high electronegativity relative to a stoichiometric 25composition thereof in order to provide improved semiconductor device with reduced threshold voltage variation (Kamada, ¶0033, ¶0034).
Regarding Claim 10, Kamada in view of Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Kamada discloses that the negative charge generation layer (e.g., 207, Al(OH)x) (Kamada, Fig. 3, ¶0033, ¶0034) includes elements that become m types (m is a natural number) of cations (e.g., Al, m=1) and elements that become x types of anions (e.g., O and H), but does not specifically disclose 35n types (n is a natural number) of anions, and wherein am x Xm - bn x Yn is negative when a composition of the negative charge generation layer is represented by AmXm... BnYn, ..., a cationic valence of an element Am is AFDOCS/23357547.151represented by am, and an anionic valence of an element Bn is represented by bn.
However, Kamada teaches the negative charge generation layer (207) (Kamada, Fig. 3, ¶0033, ¶0034) comprising an insulating film that includes aluminum hydroxide with a composition (e.g., Al(OH)x) having a specific number of oxygen atoms in the insulating film such that  the insulating film has a high electron trap concentration to effectively reduce the threshold voltage variation.
Further, a person of ordinary skill in the art would recognize that for the aluminum hydroxide with a composition Al(OH)2 or Al(OH)3, a cationic valence of an element Al is 3, an anionic valence of an element O is 2, and  an anionic valence of an element H is 1, such that am x Xm - bn x Yn=(3x1-(2x2+1x2))=-3 is negative or am x Xm - bn x Yn=(3x1-(2x3+1x3))=-6 is negative.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kamada/Guidry by forming the negative charge generation layer as aluminum hydroxide with adjusted number of oxygen atoms as taught by Kamada, wherein the aluminum hydroxide has a composition Al(OH)2 or Al(OH)3 to have the semiconductor device, wherein the negative charge generation layer includes elements that become n types (n is a natural number) of anions, and wherein am x Xm - bn x Yn is negative when a composition of the negative charge generation layer is represented by AmXm... BnYn, ..., a cationic valence of an element Am is AFDOCS/23357547.151represented by am, and an anionic valence of an element Bn is represented by bn in order to provide improved semiconductor device with reduced threshold voltage variation (Kamada, ¶0033, ¶0034).
Regarding Claim 12, Kamada in view of Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Kamada discloses that the negative charge generation layer (e.g., 207, Al(OH)x) (Kamada, Fig. 3, ¶0033, ¶0034) includes aluminum and oxygen, but does not specifically disclose that a composition of the negative charge generation layer is represented by AlxOy, a value of X/Y is less than 2/3. However, Kamada teaches adjusting a number of oxygen atoms in the Al(OH)x insulating film (Kamada, Fig. 3, ¶0033, ¶0034)such that  the insulating film has a high electron trap concentration to effectively reduce the threshold voltage variation.
Further, a person of ordinary skill in the art would recognize that for the aluminum hydroxide with a composition Al(OH)2 or Al(OH)3, a value of X/Y would be 1/2 or 1/3 that is less than 2/3.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kamada/Guidry by adjusting a number of oxygen atoms in the insulating film as taught by Kamada, wherein the insulating film has high electron trap concentration and capable of generating negative charges to have the semiconductor device, wherein when a composition of the negative charge generation layer is represented by AlxOy, a value of X/Y is less than 2/3 in order to provide improved semiconductor device with reduced threshold voltage variation (Kamada, ¶0033, ¶0034).
Regarding Claim 13, Kamada in view of Guidry discloses an amplifier (Kamada, Fig. 11, ¶0066-¶0068) comprising the semiconductor device (e.g., the power amplifier 1273 includes the compound semiconductor device according to the embodiment of Fig. 3) as claimed in claim 1.
Regarding Claim 14, Kamada in view of Guidry discloses a power supply device (Kamada, Fig. 10, ¶0061-¶0065) comprising the semiconductor device (e.g., switching elements of the power supply device include the compound semiconductor device according to the embodiment of Fig. 3) as claimed in claim 1.
Claims 1, 3, 5, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0049243 to Wu in view of Kamada (US 2018/0019311) and Guidry (US 2020/0273974).
With respect to claim 1, Wu discloses a semiconductor device (e.g., HEMT) (Wu, Fig. 1, ¶0004, ¶0012-¶0015, ¶0024-¶0031, ¶0035-¶0046) comprising:
       an electron transit layer (26) (Wu, Fig. 1, ¶0039);
       an electron supply layer (18) (Wu, Fig. 1, ¶0039-¶0040) disposed above the electron transit layer (26);
       10a source electrode (20) (Wu, Fig. 1, ¶0041-¶0042), a drain electrode (22), and a gate electrode (24/34) (Wu, Fig. 1, ¶0041, ¶0044-¶0045), the source electrode (20), the drain electrode (22), and the gate electrode (24/34) being disposed on the electron supply layer (18);
       a first spacer layer (28) (Wu, Fig. 1, ¶0043) disposed on the 15electron supply layer (18) between the gate electrode (24/34) and the drain electrode (22); and
      a second spacer layer (30) (Wu, Fig. 1, ¶0043) disposed on the first spacer layer (28),
       wherein the gate electrode (24/34) includes a base portion (e.g., 24) (Wu, Fig. 1, ¶0041, ¶0044) and an umbrella portion (34) above the base portion (24), the umbrella portion (34) having an extending portion (34) extending at least more toward the drain electrode (22) than the base portion (24),
       wherein the second spacer layer (30) (Wu, Fig. 1, ¶0043, ¶0028) is disposed between an end of the extending portion (34) of the umbrella portion and the electron supply layer (18),
       wherein the base portion (24) (Wu, Fig. 1, ¶0041) has a first bottom face, the first bottom face being in direct contact with a top face of the electron supply layer (18), and
       wherein a space (e.g., a space between the top portion 34 of the gate 24/34 and the second spacer layer 30 is filled with an air) (Wu, Fig. 1, ¶0045, page 6, claim 10) is formed between a bottom surface of the umbrella portion (34) and the second spacer layer (30).
Further, Wu does not specifically disclose (1) a first capping layer; and a negative charge generation layer disposed on the first capping layer, the negative charge generation layer being configured to generate a negative charge, wherein the negative charge generation layer is disposed between an end of the extending portion of the umbrella portion and the electron supply layer, and a space between a bottom surface of the umbrella portion and the negative charge generation layer; (2) the base portion has a second bottom face, and the second bottom face being in direct contact with a top face of the first capping layer.
Regarding (1), Kamada teaches forming a semiconductor device (e.g., HEMT) (Kamada, Figs. 1, 3, ¶0003-¶0004, ¶0025-¶0047, ¶0061-¶0072) comprising a first capping layer (214) (Kamada, Fig. 3, ¶0031-¶0032) disposed on the electron supply layer (202) and a negative charge generation layer (e.g., 207, an insulating layer having a high electron trap concentration capable to generate negative charge) (Kamada, Fig. 3, ¶0033, ¶0028) disposed on the first capping layer (214), the negative charge generation layer being configured to generate a negative charge (e.g., as evidenced by Shirota, ¶0094, negative charges would be generated in the insulating film having trapped charges by applying appropriate voltage to the gate electrode). Forming the negative charge generation layer (e.g., 207) would relax the electric field concentration near the drain electrode side and world reduce a parasitic capacitance between the gate electrode portion (106) and the 2DEG channel layer to achieve excellent high-frequency characteristics (Kamada, Fig. 3, ¶0027, ¶0034).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Wu by forming a first capping layer and a negative charge generation layer as taught by Kamada to have the semiconductor device comprising a first capping layer; and a negative charge generation layer disposed on the first capping layer, the negative charge generation layer being configured to generate a negative charge, wherein the negative charge generation layer is disposed between an end of the extending portion of the umbrella portion and the electron supply layer, and a space between a bottom surface of the umbrella portion and the negative charge generation layer in order to relax the electric field concentration near the drain electrode side and to reduce a parasitic capacitance between the gate electrode portion and the 2DEG channel layer to achieve excellent high-frequency characteristics (Kamada, ¶0027, ¶0034).
Regarding (2), Guidry teaches forming a semiconductor device (e.g., III-N HEMT device) (Guidry, Fig. 4D, ¶0031-¶0057) comprising an electron supply layer (e.g., a top barrier layer 15) (Guidry, Fig. 4D, ¶0036, ¶0057) and a first capping layer (16a/17) (Guidry, Fig. 4D, ¶0037, ¶0048) disposed on the 15electron supply layer (15), the gate electrode (23) (Guidry, Fig. 4D, ¶0036, ¶0057) having a first bottom face and a second bottom face, wherein the first bottom face being in direct contact with a top face of the electron supply layer (15), and the second bottom face being in direct contact with a top face of the first capping layer (16a/17). The thickness of the remaining layer (15) (Guidry, Fig. 4D, ¶0057) determines the pinch-of voltage of the 2DEG channel under the contact (23), and the device with stepped capping layer obtains higher breakdown voltages by reducing electric field in the channel (Guidry, Fig. 4D, ¶0010).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Wu/Kamada by forming the stepped capping layer and the gate contact having a first bottom face and a second bottom face in the recess of the stepped capping layer as taught by Guidry to have the semiconductor device, wherein the base portion has a second bottom face, and the second bottom face being in direct contact with a top face of the first capping layer in order to provide improved HEMT device with stepped capping layer to shape the channel charge profile near the gate to increase the device breakdown voltage by reducing electric field in the channel (Guidry, ¶0010, ¶0031, ¶0057).
Regarding Claim 3, Wu in view of Kamada and Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Wu does not specifically disclose that the first bottom face of the gate electrode contacts the top face of the first spacer 5layer between the base portion and the drain electrode. However, Guidry teaches that the gate electrode (23) (Guidry, Fig. 4D, ¶0036, ¶0057) having a first bottom face and a second bottom face, wherein the first bottom face being in direct contact with a top face of the electron supply layer (15), and the second bottom face being in direct contact with a top face of the first capping layer (16a/17) between the base portion and the drain electrode (22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Wu/Kamada/Guidry by forming the stepped capping layer and the gate contact having a first bottom face and a second bottom face in the recess of the stepped capping layer as taught by Guidry to have the semiconductor device, wherein the first bottom face of the gate electrode contacts the top face of the first spacer 5layer between the base portion and the drain electrode in order to provide improved HEMT device with stepped capping layer to shape the channel charge profile near the gate to increase the device breakdown voltage by reducing electric field in the channel (Guidry, ¶0010, ¶0031, ¶0057).
Regarding Claim 5, Wu in view of Kamada and Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Wu does not specifically disclose that a thickness of a portion of the first capping layer is 6 nm or more, the portion being disposed between the end of the extending portion of the umbrella portion and the electron supply layer. However, Kamada teaches the semiconductor device, wherein a thickness of a portion of the first capping layer (214) (Kamada, Fig. 3, ¶0031) is 10 nm that is more than 6 nm, the portion being disposed between the end of the extending 25portion of the umbrella portion (206) and the electron supply layer (202).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Wu/Kamada/Guidry by forming a first capping layer as taught by Kamada to have the semiconductor device, wherein a thickness of a portion of the first capping layer is 6 nm or more, the portion being disposed between the end of the extending portion of the umbrella portion and the electron supply layer in order to relax the electric field concentration near the drain electrode side and to reduce a parasitic capacitance between the gate electrode portion and the 2DEG channel layer to achieve excellent high-frequency characteristics (Kamada, ¶0027, ¶0034).
Regarding Claim 9, Wu in view of Kamada and Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Wu does not specifically disclose that the negative charge generation layer includes a composition having an excess of anionic elements or elements with high electronegativity relative to a stoichiometric 25composition thereof. However, Kamada teaches the negative charge generation layer (207) (Kamada, Fig. 3, ¶0033, ¶0034) comprising an insulating film that includes a composition (e.g., Al(OH)x) having a specific number of oxygen atoms in the insulating film such that  the insulating film has a high electron trap concentration to effectively reduce the threshold voltage variation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Wu/Kamada/Guidry by adjusting a number of oxygen atoms in the insulating film as taught by Kamada, wherein the insulating film has high electron trap concentration and capable of generating negative charges to have the semiconductor device, wherein the negative charge generation layer includes a composition having an excess of anionic elements or elements with high electronegativity relative to a stoichiometric 25composition thereof in order to provide improved semiconductor device with reduced threshold voltage variation (Kamada, ¶0033, ¶0034).
Regarding Claim 10, Wu in view of Kamada and Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Wu does not specifically disclose that the negative charge generation layer includes elements that become m types (m is a natural number) of cations and elements that become n types (n is a natural number) of anions, and wherein am x Xm - bn x Yn is negative when a composition of the negative charge generation layer is represented by AmXm... BnYn, ..., a cationic valence of an element Am is AFDOCS/23357547.151represented by am, and an anionic valence of an element Bn is represented by bn.
However, Kamada teaches that the negative charge generation layer (e.g., 207, Al(OH)x) (Kamada, Fig. 3, ¶0033, ¶0034) includes elements that become m types (m is a natural number) of cations (e.g., Al, m=1) and elements that become x types of anions (e.g., O and H). Further, Kamada teaches the negative charge generation layer (207) (Kamada, Fig. 3, ¶0033, ¶0034) comprising an insulating film that includes aluminum hydroxide with a composition (e.g., Al(OH)x) having a specific number of oxygen atoms in the insulating film such that  the insulating film has a high electron trap concentration to effectively reduce the threshold voltage variation.
Further, a person of ordinary skill in the art would recognize that for the aluminum hydroxide with a composition Al(OH)2 or Al(OH)3, a cationic valence of an element Al is 3, an anionic valence of an element O is 2, and  an anionic valence of an element H is 1, such that am x Xm - bn x Yn=(3x1-(2x2+1x2))=-3 is negative or am x Xm - bn x Yn=(3x1-(2x3+1x3))=-6 is negative.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Wu/Kamada/Guidry by forming the negative charge generation layer as aluminum hydroxide with adjusted number of oxygen atoms as taught by Kamada, wherein the aluminum hydroxide has a composition Al(OH)2 or Al(OH)3 to have the semiconductor device, wherein the negative charge generation layer includes elements that become m types (m is a natural number) of cations and elements that become n types (n is a natural number) of anions, and wherein am x Xm - bn x Yn is negative when a composition of the negative charge generation layer is represented by AmXm... BnYn, ..., a cationic valence of an element Am is AFDOCS/23357547.151represented by am, and an anionic valence of an element Bn is represented by bn in order to provide improved semiconductor device with reduced threshold voltage variation (Kamada, ¶0033, ¶0034).
Regarding Claim 12, Wu in view of Kamada and Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Wu does not specifically disclose that the negative charge generation layer includes aluminum and oxygen, and wherein when a composition of the negative charge generation layer is represented by AlxOy, a value of X/Y is less than 2/3. However, Kamada teaches that the negative charge generation layer (e.g., 207, Al(OH)x) (Kamada, Fig. 3, ¶0033, ¶0034) includes aluminum and oxygen. Further, Kamada teaches adjusting a number of oxygen atoms in the Al(OH)x insulating film (Kamada, Fig. 3, ¶0033, ¶0034) such that  the insulating film has a high electron trap concentration to effectively reduce the threshold voltage variation.
Further, a person of ordinary skill in the art would recognize that for the aluminum hydroxide with a composition Al(OH)2 or Al(OH)3, a value of X/Y would be 1/2 or 1/3 that is less than 2/3.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Wu/Kamada/Guidry by forming the negative charge generation layer as aluminum hydroxide and adjusting a number of oxygen atoms in the insulating film as taught by Kamada, wherein the insulating film has high electron trap concentration and capable of generating negative charges to have the semiconductor device, wherein the negative charge generation layer includes aluminum and oxygen, and wherein when a composition of the negative charge generation layer is represented by AlxOy, a value of X/Y is less than 2/3 in order to provide improved semiconductor device with reduced threshold voltage variation (Kamada, ¶0033, ¶0034).
Regarding Claim 13, Wu does not specifically disclose an amplifier comprising the semiconductor device as claimed in claim 1. However, Kamada teaches an amplifier (Wu, Fig. 11, ¶0066-¶0068) comprising the semiconductor device (e.g., the power amplifier 1273 includes the compound semiconductor device according to the embodiment of Fig. 3) as claimed in claim 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Wu/Kamada/Guidry by forming an amplifier as taught by Kamada to have an amplifier comprising the semiconductor device as claimed in claim 1 in order to provide improved semiconductor device having excellent high-frequency characteristics (Kamada, ¶0027, ¶0034, ¶0066-¶0068).
Regarding Claim 14, Wu does not specifically disclose a power supply device comprising the semiconductor device as claimed in claim 1. However, Kamada teaches a power supply device (Kamada, Fig. 10, ¶0061-¶0065) comprising the semiconductor device (e.g., switching elements of the power supply device include the compound semiconductor device according to the embodiment of Fig. 3) as claimed in claim 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Wu/Kamada/Guidry by forming a power supply device as taught by Kamada to have a power supply device comprising the semiconductor device as claimed in claim 1 in order to provide improved semiconductor device having excellent high-frequency characteristics (Kamada, ¶0027, ¶0034, ¶0061-¶0065).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0019311 to Kamada in view of Guidry (US 2020/0273974) as applied to claim 3, and further in view of Inokuchi et al. (US Patent No. 6,294,801, hereinafter Inokuchi).
Regarding Claim 4, Kamada in view of Guidry discloses the semiconductor device as claimed in 25claim 3. Further, Kamada discloses the semiconductor device, wherein the second bottom face (e.g., a bottom surface of the eaves-shaped portion 206) of the gate electrode (205/206) (Kamada, Fig. 3, ¶0033) and the top face (e.g., a top surface of the cap layer 214 under the negative charge generation layer 207 is in contact with the bottom surface of the eaves-shaped portion 206 though the insulating layers 207-209) of the first capping layer (214) (Kamada, Fig. 3, ¶0031) are in contact with each other, 35but does not specifically disclose that the bottom face of the gate electrode and the top face of the first capping layer are in contact with each other, within a range 15of 50 nm or more in a direction of a gate length and 50% or less of the gate length.
However, Inokuchi teaches forming HEMT transistor (Inokuchi, Figs. 1-2, 18, 27, Col. 1, lines 43-67; Col. 2, lines 1-16;  Cols. 4-6; Cols.15-16, Cols. 19-20) comprising the gate electrode (150) (Inokuchi, Figs. 1-2, Col. 5, lines 10-26; Col. 6, lines 6-17) consisting of a base (e.g., an under structure 152) and an upper structure (e.g., 154) formed in steps, wherein the base (e.g., 152) penetrated the cap layer (120) and the upper structure (154) overlying the cap layer (120) such that the bottom face of the gate electrode (150) has a smaller area than that of the upper structure (154) so the capacitance between the gate and the channel is small, and also, since the gate length (Lg) of the gate electrode (150) on the bottom face thereof is short, the mutual conductance is improved, thereby enhancing the performance characteristics of the HEMT; specifically, with the gate length (L2) of about 0.35 m (Inokuchi, Figs. 17-18, Col. 15, lines 27-55; Col. 16, lines 13-15) corresponding to a length of the base of the gate electrode (950), and the length (L4) of about 0.7 m corresponding to a length of the upper structure of the gate electrode, the bottom face of the gate electrode (950) and the top face of the first capping layer (920) are in contact with each other over length (L5) of about ((L4-L2)/2=L5=0.175 m=175 nm), that is within a range 15of more than 50 nm in a direction of a gate length and 50% of the gate length; or with the gate length (L2) of about 0.55 m (Inokuchi, Fig. 27, Col. 19, lines 52-67; Col. 20, lines 1-18) corresponding to a length of the base of the gate electrode (1450), and the length (L4) of about 1.0 m corresponding to a length of the upper structure of the gate electrode above the cap layer (1420), the bottom face of the gate electrode (1450) and the top face of the first capping layer (1420) are in contact with each other over length (L5) of about ((L4-L2)/2=L5=0.225 m=225 nm), that is within a range 15of more than 50 nm in a direction of a gate length and less than 50% of the gate length.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kamada/Guidry by forming the gate electrode structure having the base penetrating the cap layer and the upper structure with the bottom face overlying the cap layer over a specific length as taught by Inokuchi to have the semiconductor device, wherein the second bottom face of the gate electrode and the top face of the first capping layer are in contact with each other, within a range 15of 50 nm or more in a direction of a gate length and 50% or less of the gate length in order to provide the gate electrode with reduced gate length and smaller area of the base to improve mutual conductance and reduce capacitance between the gate and the channel, and thus to obtain improved HEMT transistor with enhanced performance characteristics (Inokuchi,  Col. 1, lines 43-67; Col. 2, lines 1-16; Col. 6, lines 6-17; Col. 15, lines 50-55; Col. 16, lines 13-15; Col. 19, lines 52-59).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0049243 to Wu in view of Kamada (US 2018/0019311) and Guidry (US 2020/0273974) as applied to claim 3, and further in view of Inokuchi (US Patent No. 6,294,801).
Regarding Claim 4, Wu in view of Kamada and Guidry discloses the semiconductor device as claimed in 25claim 3. Further, Wu does not specifically disclose that the second bottom face of the gate electrode and the top face of the first capping layer are in contact with each other, within a range of 50 nm or more in a direction of a gate length and 50% or less of the gate length. However, Inokuchi teaches forming HEMT transistor (Inokuchi, Figs. 1-2, 18, 27, Col. 1, lines 43-67; Col. 2, lines 1-16;  Cols. 4-6; Cols.15-16, Cols. 19-20) comprising the gate electrode (150) (Inokuchi, Figs. 1-2, Col. 5, lines 10-26; Col. 6, lines 6-17) consisting of a base (e.g., an under structure 152) and an upper structure (e.g., 154) formed in steps, wherein the base (e.g., 152) penetrated the cap layer (120) and the upper structure (154) overlying the cap layer (120) such that the bottom face of the gate electrode (150) has a smaller area than that of the upper structure (154) so the capacitance between the gate and the channel is small, and also, since the gate length (Lg) of the gate electrode (150) on the bottom face thereof is short, the mutual conductance is improved, thereby enhancing the performance characteristics of the HEMT; specifically, with the gate length (L2) of about 0.35 m (Inokuchi, Figs. 17-18, Col. 15, lines 27-55; Col. 16, lines 13-15) corresponding to a length of the base of the gate electrode (950), and the length (L4) of about 0.7 m corresponding to a length of the upper structure of the gate electrode, the bottom face of the gate electrode (950) and the top face of the first capping layer (920) are in contact with each other over length (L5) of about ((L4-L2)/2=L5=0.175 m=175 nm), that is within a range 15of more than 50 nm in a direction of a gate length and 50% of the gate length; or with the gate length (L2) of about 0.55 m (Inokuchi, Fig. 27, Col. 19, lines 52-67; Col. 20, lines 1-18) corresponding to a length of the base of the gate electrode (1450), and the length (L4) of about 1.0 m corresponding to a length of the upper structure of the gate electrode above the cap layer (1420), the bottom face of the gate electrode (1450) and the top face of the first capping layer (1420) are in contact with each other over length (L5) of about ((L4-L2)/2=L5=0.225 m=225 nm), that is within a range 15of more than 50 nm in a direction of a gate length and less than 50% of the gate length.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Wu/Kamada/Guidry by forming the gate electrode structure having the base penetrating the cap layer and the upper structure with the bottom face overlying the cap layer over a specific length as taught by Inokuchi to have the semiconductor device, wherein the second bottom face of the gate electrode and the top face of the first capping layer are in contact with each other, within a range 15of 50 nm or more in a direction of a gate length and 50% or less of the gate length in order to provide the gate electrode with reduced gate length and smaller area of the base to improve mutual conductance and reduce capacitance between the gate and the channel, and thus to obtain improved HEMT transistor with enhanced performance characteristics (Inokuchi,  Col. 1, lines 43-67; Col. 2, lines 1-16; Col. 6, lines 6-17; Col. 15, lines 50-55; Col. 16, lines 13-15; Col. 19, lines 52-59).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0049243 to Wu in view of Kamada (US 2018/0019311) and Guidry (US 2020/0273974) as applied to claim 1, and further in view of Yamaki et al. (US 2011/0169014, hereinafter Yamaki).
Regarding Claims 6 and 7, Wu in view of Kamada and Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Wu does not specifically disclose that a second capping layer disposed on the electron supply layer between the gate electrode and the source electrode, wherein the second capping layer is thinner than the first capping layer (as claimed in claim 6); wherein a thickness of the second capping layer is 2 nm or more (as claimed in claim 7).
However, Yamaki teaches a semiconductor device (Yamaki, Fig. 8, ¶0054, ¶0044, ¶0043) comprising the cap layer (140) on the channel layer (130) having a thin portion (141) between the source electrode (150) and the gate electrode (160), and a thick portion (142) between the drain electrode (170) and the gate electrode (160); the trapped carriers between the gate electrode and the drain electrode mainly control the current collapse, and the current collapse is restrained without forming thick portion between the gate electrode and the source electrode, wherein the thickness of the thin cap layer (141) is 2 nm or more (e.g., between 2 nm and 6 nm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Wu/Kamada/Guidry by forming the thin cap layer as the second cap layer between the gate electrode and the source electrode as taught by Yamaki to have the semiconductor device, further comprising: a second capping layer disposed on the electron supply layer between the gate electrode and the source electrode, wherein the second capping layer is thinner than the first capping layer (as claimed in claim 6); wherein a thickness of the second capping layer is 2 nm or more (as claimed in claim 7) in order to restrain the current collapse, and thus to obtain the desired current characteristics of the semiconductor device (Yamaki, ¶0054, ¶0044).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0019311 to Kamada in view of Guidry (US 2020/0273974) as applied to claim 1, and further in view of Yamaki (US 2011/0169014).
Regarding Claims 6 and 7, Kamada in view of Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Kamada discloses the semiconductor device, further comprising: a second capping layer (214) (Kamada, Fig. 3, ¶0031) disposed on the electron supply layer (202) between the gate electrode (205) and the source electrode (203), 35but does not specifically disclose that the second capping layer is thinner than the first capping layer (as claimed in claim 6); wherein a thickness of the second capping layer is 2 nm or more (as claimed in claim 7).
However, Yamaki teaches a semiconductor device (Yamaki, Fig. 8, ¶0054, ¶0044, ¶0043) comprising the cap layer (140) on the channel layer (130) having a thin portion (141) between the source electrode (150) and the gate electrode (160), and a thick portion (142) between the drain electrode (170) and the gate electrode (160); the trapped carriers between the gate electrode and the drain electrode mainly control the current collapse, and the current collapse is restrained without forming thick portion between the gate electrode and the source electrode, wherein the thickness of the thin cap layer (141) is 2 nm or more (e.g., between 2 nm and 6 nm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Kamada/Guidry by forming the thin cap layer as the second cap layer between the gate electrode and the source electrode as taught by Yamaki to have the semiconductor device, wherein the second capping layer is thinner than the first capping layer (as claimed in claim 6); wherein a thickness of the second capping layer is 2 nm or more (as claimed in claim 7) in order to restrain the current collapse, and thus to obtain the desired current characteristics of the semiconductor device (Yamaki, ¶0054, ¶0044).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0049243 to Wu in view of Kamada (US 2018/0019311) and Guidry (US 2020/0273974) as applied to claim 1, and further in view of Shirota (US 2017/0194474).
Regarding Claim 8, Wu in view of Kamada and Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Wu does not specifically disclose that the negative charge generation layer contains more electrons than holes such that the negative charge generation layer is negatively 15charged. 
However, Kamada teaches that the negative charge generation layer (207) (Kamada, Fig. 3, ¶0033, ¶0034, ¶0028) contains a high concentration of electron traps to effectively reduce the threshold voltage variation, and has a low electric resistance. Further, Shirota teaches that (Shirota, Fig. 5(a), ¶0094) negative charges are injected into the insulating layer (118) having charge traps by applying appropriate voltage to the gate electrode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Wu/Kamada/Guidry by applying appropriate voltage to the gate electrode to generate negative charges in the insulating layer having charge traps such that a number of electrons would exceed the number of holes to have the semiconductor device, wherein the negative charge generation layer contains more electrons than holes such that the negative charge generation layer is negatively 15charged in order to provide improved semiconductor device with reduced threshold voltage variation, and having normally-off operation (Kamada, ¶0033, ¶0034; Shirota, ¶0003, ¶0094).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0019311 to Kamada in view of Guidry (US 2020/0273974) as applied to claim 1, and further in view of Shirota (US 2017/0194474).
Regarding Claim 8, Kamada in view of Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Kamada does not specifically disclose that the negative charge generation layer contains more electrons than holes such that the negative charge generation layer is negatively 15charged. 
However, Kamada teaches that the negative charge generation layer (207) (Kamada, Fig. 3, ¶0033, ¶0034, ¶0028) contains a high concentration of electron traps to effectively reduce the threshold voltage variation, and has a low electric resistance. Further, Shirota teaches that (Shirota, Fig. 5(a), ¶0094) negative charges are injected into the insulating layer (118) having charge traps by applying appropriate voltage to the gate electrode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Kamada/Guidry by applying appropriate voltage to the gate electrode to generate negative charges in the insulating layer having charge traps such that a number of electrons would exceed the number of holes to have the semiconductor device, wherein the negative charge generation layer contains more electrons than holes such that the negative charge generation layer is negatively 15charged in order to provide improved semiconductor device with reduced threshold voltage variation, and having normally-off operation (Kamada, ¶0033, ¶0034; Shirota, ¶0003, ¶0094).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0019311 to Kamada in view of Guidry (US 2020/0273974) as applied to claim 1, and further in view of Shirota (US 2017/0194474) and Khan et al. (US 2010/0102359, hereinafter Khan).
Regarding Claim 11, Kamada in view of Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Kamada does not specifically disclose that the negative charge generation 10layer includes silicon and nitrogen, and wherein when a composition of the negative charge generation layer is represented by SixNy, a value of X/Y is less than 3/4.
However, Shirota teaches forming the insulating layer (118) (Shiroa, Fig. 5(a), ¶0094, ¶0096) comprised of a silicon nitride material as a charge storage layer, and injecting negative charges into the charge storage layer by applying an appropriate voltage to the gate electrode. Further, Khan teaches forming silicon nitride layer (Khan, ¶0052, ¶0064, ¶0065) having composition SiN2 or stoichiometric variance thereof, e.g., SiuNv, where 1≤u≤5 and 2≤v≤8, such that u/v would be between 1/2 and 5/8 that is less than 3/4, and that in HEMT structure, forming the silicon nitride on the III-N layer by the process of Khan would reduce the current collapse problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kamada/Guidry by forming the negative charge generation 10layer as a charge storage layer comprised of silicon nitride material as taught by Shirota, wherein the silicon nitride layer is formed by the process of Khan for the silicon nitride layer having stoichiometric variance of SiN2, to have the negative charge generation 10layer includes silicon and nitrogen, and wherein when a composition of the negative charge generation layer is represented by SixNy, a value of X/Y is less than 3/4 in order to provide improved semiconductor device with improved performance characteristics; and to provide dielectric layer that reduces the current collapse problem (Shirota, ¶0029, ¶0030, ¶0094, ¶0096; Khan, ¶0064, ¶0065).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0049243 to Wu in view of Kamada (US 2018/0019311) and Guidry (US 2020/0273974) as applied to claim 1, and further in view of Shirota (US 2017/0194474) and Khan et al. (US 2010/0102359, hereinafter Khan).
Regarding Claim 11, Wu in view of Kamada and Guidry discloses the semiconductor device as claimed in 25claim 1. Further, Wu does not specifically disclose that the negative charge generation 10layer includes silicon and nitrogen, and wherein when a composition of the negative charge generation layer is represented by SixNy, a value of X/Y is less than 3/4.
However, Shirota teaches forming the insulating layer (118) (Shiroa, Fig. 5(a), ¶0094, ¶0096) comprised of a silicon nitride material as a charge storage layer, and injecting negative charges into the charge storage layer by applying an appropriate voltage to the gate electrode. Further, Khan teaches forming silicon nitride layer (Khan, ¶0052, ¶0064, ¶0065) having composition SiN2 or stoichiometric variance thereof, e.g., SiuNv, where 1≤u≤5 and 2≤v≤8, such that u/v would be between 1/2 and 5/8 that is less than 3/4, and that in HEMT structure, forming the silicon nitride on the III-N layer by the process of Khan would reduce the current collapse problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Wu/Kamada/Guidry by forming the negative charge generation 10layer as a charge storage layer comprised of silicon nitride material as taught by Shirota, wherein the silicon nitride layer is formed by the process of Khan for the silicon nitride layer having stoichiometric variance of SiN2, to have the negative charge generation 10layer includes silicon and nitrogen, and wherein when a composition of the negative charge generation layer is represented by SixNy, a value of X/Y is less than 3/4 in order to provide improved semiconductor device with improved performance characteristics; and to provide dielectric layer that reduces the current collapse problem (Shirota, ¶0029, ¶0030, ¶0094, ¶0096; Khan, ¶0064, ¶0065).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, in response to Applicant’s argument that “[i]n FIG. 3, Kamada et al. does not disclose that a space is formed between a bottom surface of the umbrella portion and the negative charge generation layer”, Examiner submits that in Fig. 3 of Kamada, a space between a bottom surface of the umbrella portion (206) and the negative charge generation layer (207) is filled with insulating layers 208a/208b. Thus, Kamada teaches “a space” formed between a bottom surface of the umbrella portion and the negative charge generation layer, and the rejection of claim 1 under 35 USC 103 over Kamada is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891